Title: To Thomas Jefferson from William Short, 9 December 1800
From: Short, William
To: Jefferson, Thomas



Dear Sir
La Rocheguyon Dec. 9th. 1800

The last letters which I had the pleasure of addressing you were of the 6th. of August & 18th. of Septr. This last was sent by our Envoys—Soon after I came to this place where I have remained since; & should not have troubled you at present had it not been for a letter I have recieved from Mr Skipwith requesting one on the subject wch. will be here explained to you.—He desires to resume the functions of Consul General at Paris, which as you know, he exercised from the first establishment & for several years, & indeed as long as they were exercised at all—In consequence of the late treaty they will of course be revived, & the appointment will probably be made as soon as the ratification shall take place—Mr Skipwith concieves that your recommendation may have weight with the President, & that mine will be agreeable to you—He therefore requests of me to write to you on this subject, as he hopes to be able to forward you this letter in time by the French Chargé des affaires who is setting out & expects to have a quick passage, so that he will probably arrive in the next month. As you are well acquainted with Mr Skipwith I am persuaded there is little occasion for my enlarging on his subject—If it were any other than yourself I should begin the recommendation by assuring you (of what is true) that he is most strongly & sincerely attached to you—but I know that with you this consideration has not the same  weight in public appointments, which it has with most persons—I will confine myself therefore to the personal merit of Mr. Skipwith in relation to the office he desires.—He is the only person who has hitherto held this office—he exercised it during several years, & for a considerable time under delicate & difficult circumstances, & being the only the accredited agent of the United States here—His exercise was satisfactory to our Government, as I suppose, as he was continued in office not only as long as he chose to remain, but long after he had sollicited to be relieved from the burthen, (& at that time it was really an heavy one)—As Government postponed accepting his resignation, he continued faithfully at his post, notwithstanding, the inconvenience he then experienced therein, & waited thus a considerable time their convenience, until they granted his request to resign—As circumstances have now changed and as he is now desirous to resume those functions which hitherto have not been exercised by any other, I should imagine that these considerations would have weight in the appointment. It appears also that Mr Skipwith has given satisfaction to his countrymen here who are the most immediately concerned in his gestion, as I learn from him, that it is at their request, amongst other circumstances, that he has determined to resume the exercise of this office, if it should meet the approbation of the President. I am persuaded also that he would be agreeable to this Government, & as I learn from him, the Chargé des affaires who is going out & who is well acquainted with Mr Skipwith, will confirm this.—Under a view of all these circumstances I am persuaded you will think that no person can have a better claim to the appointment in question, or be more likely from his experience in the place to give satisfaction to the United States, than Mr. Skipwith—And if as he supposes, your recommendation would have influence with the President, I am equally persuaded that you will take pleasure in recommending a person thus worthy of it. As to myself I need only be the bearer of Mr Skipwith’s wishes on this occasion, as I am sure you will have no occasion of any thing further to be favorably disposed to him, & to be useful to him as far as may depend on you.
It is a very pleasing circumstance to see the wonted relations of commerce & friendship about to be established between the U.S. & this country—It is so much better for all parties to be interchanging their superfluous productions, than to be bickering, quarelling & destroying each others property—The advantages of this change will be considerably enhanced, if the war should continue in Europe, & the system of the Northern powers (of which the symptoms have been for some time shewing themselves) be consolidated.—These symptoms  so important for the consideration of our Government, have without doubt been carefully observed & successively developed by our foreign agents. There is certainly no subject more worthy of all the attention of the Government of the U.S. than what concerns the protection & security of neutral flags. Time & chance have brought about a crisis in the North which may go further in this way than all the arguments of morality justice &c. &c. which it would be possible to form.—With some of these powers it is a meer matter of circumstance & may pass—with others of them the desire to see such a system consolidated, is permanent—unfortunately they are not the strongest—It is possible they may so employ the present dispositions of their more powerful neighbors as to interweave a system which may bind them in some degree by the ties of honor or dignity.—The moment is an unexpectedly favorable one & rendered so by a variety of circumstances which have combined—The Minister of the U.S. at Berlin is well situated for the observing of this subject, as to the present moment; yet it is to be regretted in my opinion that we have not had a sentinel also at one of the other Northern courts, & particularly that of Denmark. From the moment that the question of neutrality has become so important an one for the U.S. this Court has been one of those the most worthy of their attention—I was for some time during the present war in habits of intimacy with a person enjoying the full confidence & possessing influence with that government, & I am persuaded now that it would have been of advantage to our two countries, if they had then adopted measures of habitual & confidential communication by the interchange of Envoys.—I do not mean by this that they should have concerted measures of force, but I think they would probably have hit on some passive means of rendering their neutral rights more respected; & perhaps might have induced the King of Prussia to have adopted some plan for at least encouraging maritime neutrality, if he could not defend it as efficaciously as he has hitherto done with respect to territorial neutrality in the limits he fixed.—The time past is of course out of our reach—It is therefore the more reasonable to make use of the present whilst within our power—If I had to advise as to the best means; it would be that an Envoy should be without delay sent to Copenhagen, either on a temporary or permanent mission—& from thence communicate & concert with the Minister at Berlin. Their situation would enable them to judge well of the nature & duration of the present crisis—how far the U.S. might rely on it—whether it would be for their advantage to become a party—(& in that case on what terms)—or whether it would be best to wait & enter the association hereafter as  accessory.—The situation of the U.S. is such that they may be sure of being well recieved whenever they may please—They may therefore wait & consult—Their Ministers at Copenhagen & Berlin, would be able to give them the best information & Government might judge on comparing the information recieved from these two sources—The subject will be elucidated during the present winter—the real views & future conduct of the Northern powers will be ascertained & if our Government were immediately to send an Envoy to Copenhagen I think he might in a very short time render the U.S. more real service than from any other point at this moment—That Court has a more permanent disposition to the state of neutrality than any other & therefore in a state the most conformable to that of the U.S.—It is evident that the present dispositions of Berlin & Petersburg, are matters of circumstance, & therefore ought not to be absolutely relied on as to duration—It is at, & in concert with, the Court of Denmark where this matter can be best judged of—& I should think it of importance that no time should be lost in ascertaining how far the present crisis can be relied on as protective of a system of neutrality—or in examining on the spot whether seeds may not be now sewn in that Northern soil, which may hereafter produce this fruit.I have dwelt longer on this subject as you will see than I have for some years back been accustomed to do on any political matter—I have yielded to it because it is a favorite one with me—& because I think that the procuring a permanent system of neutral maritime rights, should be the polar star of our Government in all their foreign relations—I have always supported the doctrine that they should by all means keep themselves disentangled from European politics—but it is time to see if there be no means of adopting some measure by which foreign powers may cut & slash each other, without our vessels being for that exposed in all the distant quarters of the globe to be ransacked robbed & plundered, by all the scoundrels who may obtain a patent for that purpose from their Sovereign, under pretext of pursuing his enemies. The present combination of affairs in this hemisphere is a very favorable one for this purpose, & I hope our Government will not let it pass without examining well whether any thing & what can be made of it. The only belligerent power which has a real interest to oppose the system of neutral maritime rights, is at this moment in a situation peculiarly embarrassing as to that point—Amongst other circumstances their scarcity of provisions at home, renders their free communication with the North uncommonly necessary—In this crisis the Emperor of Russia has not only excluded them from a great port, but stopped the vessels they  had in his ports, of which a great number was loaded with grain—If the affair of Maltha were the only cause of this measure, it would probably be arranged—but it will most likely be complicated with other interests before it can be arranged between these two parties. It is an object of great importance to see how the cabinet of St James will reply to this Russian argument, & whether they will make use of the kind of logic they lately exhibited to the Court of Denmark, with its usual success.
I have not had the pleasure of hearing from you since your letter of April 18th. which I have acknowleged in my two last abovementioned.—I hope the affair of the 9. m. dollars, with our government will have been settled finally before this & that I shall soon hear so from you—I am really ashamed of the trouble I have already given you respecting it.—My two last letters were so prolix, & must have taken up so much of your time, as to all my little private concerns, that I will not touch on them here—My intention of embarking in the spring for the U.S. was there mentioned also—Should nothing interfere to delay it, it will be probably in the month of April. I imagine we shall by that time have a number of our vessels in the ports of this country.
The French gazettes have copied from the British a report of the Negroes having been on the eve of an insurrection at Richmond, & of its having been prevented—no particulars are given—of course we know little or nothing on the subject. Yet it appears to me that whatever relates to those people is a matter of so much importance & delicacy to our Southern States, that I never think on it & cast my view forward without some uneasiness as you will have seen by several of my former letters. I have thought a great deal on it; but I am not sure that I see what is for the best; & if I did, there is no reason to suppose that in this case more than in most others the best possible, be the practicable. I feel that it is a delicate subject to be touched on in the situation of the Southern States, & yet their Legislatures as it seems to me, cannot with prudence abandon the subject entirely to time & chance.
This expression of time & chance brings into my mind a Spanish proverb, & that again recalls a circumstance of the Spanish language although it has no concern with the proverb—but regards the appellation which we give in Virginia to certain objects, borrowed from the Spanish language—I think I mentioned this whilst I was in Spain, but I am not sure of it—For instance the name we give to one of our shrubs which we commonly call Chinkapin (I know not how it is written but I suppose somewhat in that way) is evidently taken  from the Spaniards & named thus from its resemblance to a fruit which grows on a kind of pine called pina—In that language chica signifies little—The name therefore which we give to the fruit of this shrub, is composed of chica pina—The name we give also to the bed bugs, is the same that they have in the Spanish language, & which is unknown in the English language, in wch. I think they are merely called bugs—It seems to me it would be an object of some curiosity to ascertain how these names were derived by us from the Spanish establishments to the south, & whether there be a considerable number of words which we have thus derived from that language instead of our mother tongue—I take it for granted that the States to the south of us make use of the same names borrowed from the Spaniards—I know not how far these names extend to the north—I have always neglected to enquire among the Americans here from the different parts of the U.S.—I take the liberty of inclosing you a letter for my brother for which I ask your friendly care & beg you to be persuaded of the constant & invariable attachment of your friend & servant

W Short


My friend coming into my room at this moment insists on my opening my letter to mention her to you & to assure you of her gratitude for your kind remembrance—She hopes you will believe that she has preserved her family’s attachment for you & begs you to continue to her your friendship for them—She adds that she desires it du fond de son coeur.—

